Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of the “Figs. 2/3 (layers)” embodiment as well as “shape memory polymer” inner layer; “shape memory alloy” outer layer; “polyether ether ketone” first shape memory polymer; and “nickel” first shape memory alloy in the reply filed on 27 December 2021 is acknowledged.  
Claims 10-13 would be withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  However, based on the cited Prior Art of record and the allowability of claims 10 and 11 (below), the Species Election requirement is hereby fully withdrawn.  Accordingly, all claims are under examination.
Nevertheless, Applicant should note that this Species Election may be “reinstated” at a later time, should Amendments be presented (or Art become of record) requiring distinction between the Species.

Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, claims 4, 10, 11, and 14 each present allowable combinations with their intervening claims.
Applicant may contact the Examiner for an Interview or the like, if further explanation is desired.  Regarding claims 10 and 11, Applicant should note that a key feature for allowability is that the inner layer and outer layers comprise different shape memory polymer materials, to distinguish the claimed layers from a composition comprising a single type of shape memory polymer material.


Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, “straight chain, branched alkyl ethers of fatty acids” should recite “straight chain alkyl ethers of fatty acids, branched alkyl ethers of fatty acids” and “parrafins” should recite “paraffins” (correcting the typos).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shojaei (WO 2018/118014) (cited by Applicant) (also US Publication 2019/0375978).
Regarding independent claim 1, Shojaei discloses A method of reducing lost circulation in a wellbore (abstract “Wellbore servicing fluids including a shape memory material and methods of use” and [0012] “A shape memory material may be included in a lost circulation fluid to remedy the lost circulation event”) comprising: 
introducing a fluid (e.g., [0028] “the shape memory polymer in the compressed state may be pumped and introduced into the wellbore”) comprising a fluid loss control additive comprising shape memory polymer, shape memory alloy, or both into the wellbore ([0018] “Shape memory materials may include a shape memory alloy or shape memory polymer”); 
allowing the fluid loss control additive to lodge within fractures within a subsurface formation in the wellbore (e.g., [0012] “The lost circulation may be caused by a high permeability zone in the formation or in some cases, gaps and cracks in the formation”); and 
allowing the fluid loss control additive to expand within the fractures (e.g., [0012] “a shape memory material that is a relatively smaller shape at the surface may expand into a larger shape at a predetermined position in the wellbore”), thereby forming a barrier between the wellbore and the subsurface formation to reduce lost circulation in the wellbore ([0012] “The expansion of the shape memory material inside the lost circulation zone may reduce the permeability of the lost circulation zone and may completely block the zone from taking in any more drilling fluid”).
Regarding claim 2, Shojaei discloses in which the fluid loss control additive comprises an inner layer comprising a first shape memory polymer and an outer layer ([0029] “the shape memory polymer or shape memory alloy may include a coating that may delay the activation process until components reach the desired depth in the well”).
Regarding claim 3, Shojaei discloses in which the first shape memory polymer comprises a composite having fibers infused with shape memory polymer resin ([0022] “Without limitation, the shape memory material may be incorporated into fibers. By way of example, fibers may include a shape memory material and a glass material. Additionally, other fibers such as graphite, polyesters, polyamides and polyolefins may be combined with the shape memory material. […] Any suitable technique may be used for incorporation of the shape memory material into the fibers, including rolling and extrusion, among others”).
Regarding claim 15, Shojaei discloses in which the fluid loss control additive comprises shape memory alloy comprising a metal alloy including one or more of nickel, titanium, copper, gold, iron, zinc, aluminum, or combinations thereof ([0018] “Shape memory alloys may include many alloys such as, but not limited to, Ag-Cd, Au-Cd, Au-Al-Ni, Cu-Sn, Cu-Zn, Cu-Zn-Si, Cu-Zn-AL, Cu-Zn-Sn, Fe-Pt, Mn-Cu, Fe-Mn-Si, Co-Ni-Al, Co-Ni-Ga, Ni-Fe-Ga, Ni-Nb, Ni-Ti, Ni-Ti-Hf, Ni-Ti, Pd, and Ni-Mn-Ga”).
Regarding claim 16, Shojaei discloses “The shape memory material may exhibit one shape at a relatively lower temperature and another shape at a relatively higher temperature. In one example, the shape memory material may be deformed at a relatively lower temperature wherein the material is in which: 
the shape memory alloy has an expansion temperature Te; 
the shape memory alloy expands from a compressed form to an expanded form at a temperature equal to or greater than Te; 
the subsurface formation has a formation temperature Tf greater than or equal to Te; and 
allowing the fluid loss control additive to expand within the fractures comprises allowing the shape memory alloy to expand from the compressed form to the expanded form once a temperature of the shape memory alloy is greater than or equal to Te.
Regarding claim 18, Shojaei discloses in which the shape memory alloy comprises a nickel- titanium alloy (([0018] “Shape memory alloys may include many alloys such as, but not limited to, Ag-Cd, Au-Cd, Au-Al-Ni, Cu-Sn, Cu-Zn, Cu-Zn-Si, Cu-Zn-AL, Cu-Zn-Sn, Fe-Pt, Mn-Cu, Fe-Mn-Si, Co-Ni-Al, Co-Ni-Ga, Ni-Fe-Ga, Ni-Nb, Ni-Ti, Ni-Ti-Hf, Ni-Ti, Pd, and Ni-Mn-Ga”).
Regarding claim 19, Shojaei discloses in which the shape memory polymer further comprises nano-silica, nano-alumina, nano-zinc oxide, carbon nanotubes, nano-calcium carbonate, mica, vanadium pentoxide, boron nitride nanotubes, nano-zirconium oxide, graphene, carbon black, or combinations of these ([0022] “other fibers such as graphite, polyesters, polyamides and polyolefins may be combined with the shape memory material”).
Regarding claim 20, the term “blossom” is being interpreted under the Broadest Reasonable Interpretation standard utilized by the Office, and it is understood that any unfolding or the like of the shape memory material would be considered “blossoming.”  Shojaei discloses “The fibers may be programmed, for example, by rolling, folding, or otherwise deforming, such that the fibers are in a deformed or programmed state. Upon application of an external stimulus, the fibers may return to their original elongated state. This may be beneficial in well operations, as the fibers including the shape memory material may be pumped into a wellbore in a programmed, and therefore "inactive", state and then unfolded in situ. The unfolding may entangle or otherwise cause the fibers to interact to, for example, in which allowing the fluid loss control additive to expand within the fractures comprises allowing the fluid loss control additive to blossom such that side portions of the fluid loss control additive separate and extend outwards from a center of the fluid loss control additive.
Regarding claim 21, Shojaei discloses 
in which the fluid comprises an aqueous solution comprising deionized water, tap water, fresh water, salt water, natural or synthetic brine, municipal water, formation water, produced water, well water, filtered water, distilled water, sea water, or combinations of these ([0025] “Suitable base fluids may include, without limitation, freshwater, saltwater, brine, seawater, or any other suitable base fluids that do not undesirably interact with the other components used in a composition including a shape memory material”); 
in which the fluid comprises an oleaginous phase comprising natural oil, synthetic oil, diesel oil, mineral oil, hydrogenated olefins, unhydrogenated olefins, poly-alpha olefins, linear olefins, branched olefins, poly-diorganosiloxanes, siloxanes, organosiloxanes, esters of fatty acids, straight chain, branched alkyl ethers of fatty acids, cyclical alkyl ethers of fatty acids, esters, ethers, acetals, dialkylcarbonates, hydrocarbons, paraffins, safra oil, or combinations thereof ([0025] “Suitable non-aqueous fluids may include one or more organic liquids, such as hydrocarbons (e.g., kerosene, xylene, toluene, or diesel), oils (e.g., mineral oils or synthetic oils), esters, and the like”); 
in which the fluid comprises a clay-based component comprising one or more components selected from the group consisting of lime (CaO), CaCO3, bentonite, montmorillonite clay, barium sulfate (barite), hematite (Fe2O3), mullite (3Al2O3·2SiO2 or 2Al2O3·SiO2), kaolin (Al2Si2O5(OH)4 or kaolinite), alumina (Al2O3, or aluminum oxide), silicon carbide, tungsten carbide, or combinations thereof ([0011] “examples of solids may include pieces of the formation, drill cuttings, and additives introduced to a drilling fluid, e.g., lost circulation materials, weighting agents, etc. Suitable examples of weighting agents include, for example, materials having a specific gravity of 2 or greater, such as barite. Examples of weighting agents that may be used include, but are not limited to, hematite, ilmenite, hausmannite, barite, and combinations thereof”); and 
further comprising mixing at least one or more additives selected from the group consisting of weighting agents, fluid loss control agents, lost circulation control agents, viscosifiers, dispersants, pH buffers, electrolytes, glycols, glycerols, dispersion aids, corrosion inhibitors, defoamers, deformers, starches, xanthan gum polymers, surfactants, or combinations thereof ([0026] “Depending on the wellbore service fluid the shape memory material will be added to, the wellbore service fluids optionally may include any number of additional additives, including, but not limited to, surfactants, fluid loss control additives, gas, nitrogen, carbon dioxide, tackifying agents, foamers, corrosion inhibitors, scale inhibitors, catalysts, clay control agents, biocides, friction reducers, antifoam agents, bridging agents, dispersants, flocculants, H2S scavengers, CO2 scavengers, oxygen scavengers, lubricants, viscosifiers, breakers, weighting agents, relative permeability modifiers, resins, particulate materials (e.g., proppant particulates such as sand or ceramic particles), wetting agents, coating enhancement agents, and the like”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as obvious over Shojaei as in claim 16.
Regarding claim 17, Shojaei discloses 
forming the fluid loss control additive via 3D printing ([0024] “A shape memory material may be 3D printed in order to create custom shapes”); […] and 
adding the fluid loss control additive into the fluid (e.g., [0028] “the shape memory polymer in the compressed state may be pumped and introduced into the wellbore”).
However, Shojaei does not specify the 3D printing conditions, such as the temperatures.  
Nevertheless, as in claim 16, Shojaei discloses “The shape memory material may exhibit one shape at a relatively lower temperature and another shape at a relatively higher temperature. In one 
It would of course be a simple modification to combine these separate considerations together.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shojaei to include 3D printing at the relatively higher temperature and deforming to the relatively lower temperature to be “frozen,” in order to form and then program the shape memory material to activate as desired (thereby including:
“forming the fluid loss control additive via 3D printing;
printing the fluid loss control additive in an expanded form at a printing temperature Tp, where Tp=Te; 
cooling the fluid loss control additive to a temperature less than Tp; 
closing the fluid loss control additive into a compressed form; and 
adding the fluid loss control additive into the fluid”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Rodriguez (2016/0122631) discloses an expandable proppant (abstract) to expand in a fracture ([0033]), wherein the expandable proppant comprises an expandable outer shell layer 105 of a smart memory alloy (SMA) ([0036]).  However, this reference is directed to holding open fractures, which is the opposite of forming a barrier to reduce lost circulation. 
The reference to Yu (2016/0145961) teaches periodic structure (abstract) of “shape memory alloy” ([0020]) wherein “Other methods of promoting adhesion may include, but are not limited to mechanical entanglement, surface treatment, and surface roughening. Adhesion between unit cells 302 and matrix material 320 facilitates transferring loads between matrix material 320 and the periodic structure of material 300. Advantageously, optimum adhesion allows for compatibility 
The reference to Dahi Taleghani (2018/0037803) (cited by Applicant) discloses treating fractures with lost circulation materials (abstract) “wherein the expansion of the shape memory polymer fills a portion of the fracture” ([0062] and Fig. 3).  However, this reference only teaches lost circulation materials comprising SMP or a coating layer of SMP ([0054]) around a non-shape-memory core ([0055]).
The reference to Hadi (2018/0187539) teaches “Smart material region 234 may be a shape-memory alloy or a shape-memory polymer, to name a few examples (e.g., all of the same material or multiple layers of different and/or repeating patterns of alloys/materials to achieve a desired combination of properties” ([0036]).  However, this reference is directed to using shape memory materials in a drilling rig saver sub (abstract), and it is unclear how this layering would be applied to lost circulation/fluid loss control materials to achieve their purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674